Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 16, 2015

                                     No. 04-15-00581-CV

                    IN THE INTEREST OF J.J.R. AND D.A.R, children,

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2008-CI-09583
                       Honorable John D. Gabriel Jr., Judge Presiding


                                        ORDER
       The court reporter’s notification of late record is GRANTED. The reporter’s record is
due on December 21, 2015. No further extension will be granted.



                                                   _________________________________
                                                   Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of December, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court